Citation Nr: 1628575	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-02 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 20 percent for service-connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right shoulder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to October 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint with an evaluation of 20 percent disabling and an effective date of October 13, 2009.  The Veteran filed a timely notice of disagreement in July 2010, disagreeing with both the effective date and evaluation.  The RO issued a statement of the case (SOC) in January 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2012.

In a September 2014 rating decision, the RO granted the Veteran a separate evaluation for degenerative arthritis of his right shoulder with an evaluation of 10 percent disabling effective September 15, 2014.  This rating is considered an increased evaluation of the Veteran's original increased rating claim for the right shoulder.  However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Board notes that, despite the additional separate evaluation of 10 percent for degenerative arthritis of the right shoulder, higher evaluations are still available for the Veteran's right shoulder disability.  Therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.

In June 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In August 2015, the Board remanded the Veteran's claims for entitlement to an increased initial evaluation in excess of 20 percent for service-connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint, and entitlement to an increased initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right shoulder.  Also in August 2015, the Board issued a decision with regard to the issue of entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint, hence this issue is no longer on appeal.   

In a February 2016 rating decision, the RO granted the Veteran a separate evaluation for right shoulder scar with an evaluation of 0 percent disabling effective October 13, 2009.  While the February 2016 rating action constitutes a grant of benefits with respect to the award of service connection, the downstream issue concerning the effective date and level of the disability rating assigned for the aforementioned condition, following the grant of service connection, is a separate appealable issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Since the Veteran has been afforded written notice of his right to appeal the remaining adjudicative actions effectuated by the February 2016 rating decision, and the Veteran did not submit a notice of disagreement, the issue concerning right shoulder scar will not be addressed as part of the current appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, the case was most recently remanded in August 2015, so that the Veteran could be afforded an orthopedic and neurological examination to ascertain the current level of severity of the Veteran's status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint and degenerative arthritis of the right shoulder.  The examiner was to describe all associated symptomatology including the Veteran's complaints of neurological impairment.   

The Veteran was afforded an orthopedic VA examination in November 2015.  The examiner did not comment on the Veteran's neurological symptoms.

The Veteran was afforded another orthopedic VA examination in February 2016.   The examiner stated that the Veteran does not have arthritis of his shoulder.  The examiner did not comment on the Veteran's neurological symptoms.   

The Veteran was not afforded a neurological examination, in accordance with the August 2015 Remand.  Accordingly, the requirements of the remand were not ultimately accomplished and the prior remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The November 2015 and February 2016 VA joint examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA joints examination.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule a neurological examination by a qualified provider to ascertain the current level of severity of the Veteran's status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint and degenerative arthritis of the right shoulder.

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. 

The examiner should describe all associated symptomatology including the Veteran's complaints of neurological impairment (tingling sensation that travels from his shoulder all the way down his arm).

2. Schedule the Veteran for an appropriate VA joints examination for his service connected status post right shoulder dislocations with surgical repair and residual osteoarthritis of the acromioclavicular joint and degenerative arthritis of the right shoulder.  The examiner must review the record.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the right shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  
 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




